DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the application filed on 08/26/2020. Claims 1-20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3; 8-10; 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. 20140304839), in view of Hewitt (U.S. 20190129939).

Regarding claim 1, 
Hansen discloses: A method, the method comprising: 
receiving, by one or more compute processors, an indication of a user saving a content to a clipboard of a computing device ([0029] To copy the text, the user can enter a command such as "control-c" on a keyboard to insert the selected sensitive text 492 into an entry 476 of the clipboard 474 in a keyboard shortcut); determining, by one or more computer processors, whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information) based on an analysis of the saved content ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted) and responsive to determining that the saved content is a password, executing, by one or more computer processors, at least one delete action of a group of delete actions ([0042-0043] When the syntax provides an provides an indication that the clipboard 474 entry 476 is to protected against multiple paste operations, the network-enabled application 432 generates a warning signal for protection against multiple paste operations so that the data being pasted into the sensitive input field 488 is flagged as being no-longer pasteable and/or deleted from the clipboard 474).
Hewitt does not disclose: context of actions being performed by the user;
However, in the same field of endeavor BBB discloses: context of actions being performed by the user ([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hewitt in the determining of sensitive information of Hansen by determining if information is sensitive by the time of day which it is used. This would have been obvious because the person having ordinary skill in the art would have been motivated in order determine based on context. A person of ordinary skill could have reasonably selected determining context based on time of day as in Hewitt to be used for making a determination if the clipboard contains sensitive information in Hansen because a person of ordinary skill would have reasonably concluded that time of day is a type of context that can bs used to make a determination (Hewitt 0042).

Regarding claim 2, 
Hansen in view of Hewitt discloses: The method of claim 1, wherein the step of determining, by one or more computer processors, whether the saved content is a password based on the analysis of the saved content and the context of actions being performed by the user, comprises: 
Hewitt further discloses: analyzing, by one or more computer processors, the saved content using machine learning, natural language processing, and natural language classification to determine a type of content ([0023] employing natural language processing techniques); analyzing, by one or more computer processors, the context of actions being performed by the user by determining a current day, a current time (([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with), and a current application being utilized by the user; and analyzing, by one or more computer processors, the analysis of the saved content and the analysis of the context of actions being performed by the user to ([0023] the system derives the intent of the content (e.g., text) and paired with the application utility, derive how it might be intended to be used (i.e., understand what the intention of the copy/paste event is for so it could be cognitively assisted for programming).
Hansen further discloses determine whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 1.

Regarding claim 3, 
Hansen in view of Hewitt discloses: The method of claim 2, 
Hansen further discloses: wherein the type of content is selected from the group consisting of an existing word, more than one existing words, a part of a sentence, an entire sentence, a website uniform locator, a picture, and a random string of characters of varying length that meet standard password requirements ([0042-0043] the syntax (including the context) of the data being copied).

Regarding claim 8, 
Hansen discloses: A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to
receive an indication of a user saving a content to a clipboard of a computing device ([0029] To copy the text, the user can enter a command such as "control-c" on a keyboard to insert the selected sensitive text 492 into an entry 476 of the clipboard 474 in a keyboard shortcut); program instructions to determine, whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information) based on an analysis of the saved content ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted) and responsive to determining that the saved content is a password, program instructions to at least one delete action of a group of delete actions ([0042-0043] When the syntax provides an provides an indication that the clipboard 474 entry 476 is to protected against multiple paste operations, the network-enabled application 432 generates a warning signal for protection against multiple paste operations so that the data being pasted into the sensitive input field 488 is flagged as being no-longer pasteable and/or deleted from the clipboard 474).
Hewitt does not disclose: context of actions being performed by the user;
However, in the same field of endeavor BBB discloses: context of actions being performed by the user ([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hewitt in the determining of sensitive information of Hansen by determining if information is sensitive by the time of day which it is used. This would have been obvious because the person having ordinary skill in the art would have been motivated in order determine based on context. A person of ordinary skill could have reasonably selected determining context based on time of day as in Hewitt to be used for making a determination if the clipboard contains sensitive information in Hansen because a person of ordinary skill would have reasonably concluded that time of day is a type of context that can bs used to make a determination (Hewitt 0042).

Regarding claim 9, 
Hansen in view of Hewitt discloses: The computer program product of claim 8, wherein the program instructions to determine whether the saved content is a password based on the analysis of the saved content and the context of actions being performed by the user, comprises: 
Hewitt further discloses: program instructions to analyze the saved content using machine learning, natural language processing, and natural language classification to determine a type of content ([0023] employing natural language processing techniques); program instructions to analyze the context of actions being performed by the user by determining a current day, a current time (([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with), and a current application being utilized by the user; program instructions to analyze the analysis of the saved content and the analysis of the context of actions being performed by the user to ([0023] the system derives the intent of the content (e.g., text) and paired with the application utility, derive how it might be intended to be used (i.e., understand what the intention of the copy/paste event is for so it could be cognitively assisted for programming).
Hansen further discloses determine whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 10, 
Hansen in view of Hewitt discloses: The computer program product of claim 9, 
Hansen further discloses: wherein the type of content is selected from the group consisting of an existing word, more than one existing words, a part of a sentence, an entire sentence, a website uniform locator, a picture, and a random string of characters of varying length that meet standard password requirements ([0042-0043] the syntax (including the context) of the data being copied).

Regarding claim 15, 
Hansen discloses: A computer system, the computer system comprising: one or more computer processors, one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to
receive an indication of a user saving a content to a clipboard of a computing device ([0029] To copy the text, the user can enter a command such as "control-c" on a keyboard to insert the selected sensitive text 492 into an entry 476 of the clipboard 474 in a keyboard shortcut); program instructions to determine, whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information) based on an analysis of the saved content ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted) and responsive to determining that the saved content is a password, program instructions to at least one delete action of a group of delete actions ([0042-0043] When the syntax provides an provides an indication that the clipboard 474 entry 476 is to protected against multiple paste operations, the network-enabled application 432 generates a warning signal for protection against multiple paste operations so that the data being pasted into the sensitive input field 488 is flagged as being no-longer pasteable and/or deleted from the clipboard 474).
Hewitt does not disclose: context of actions being performed by the user;
However, in the same field of endeavor BBB discloses: context of actions being performed by the user ([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hewitt in the determining of sensitive information of Hansen by determining if information is sensitive by the time of day which it is used. This would have been obvious because the person having ordinary skill in the art would have been motivated in order determine based on context. A person of ordinary skill could have reasonably selected determining context based on time of day as in Hewitt to be used for making a determination if the clipboard contains sensitive information in Hansen because a person of ordinary skill would have reasonably concluded that time of day is a type of context that can bs used to make a determination (Hewitt 0042).

Regarding claim 16, 
Hansen in view of Hewitt discloses: The computer system of claim 15, wherein the program instructions to determine whether the saved content is a password based on the analysis of the saved content and the context of actions being performed by the user, comprises: 
Hewitt further discloses: program instructions to analyze the saved content using machine learning, natural language processing, and natural language classification to determine a type of content ([0023] employing natural language processing techniques); program instructions to analyze the context of actions being performed by the user by determining a current day, a current time (([0042 and Fig 4A-405] As another example, the target or destination application may be detected that based on the intent, intended use, a time of day, a type of device running the applications, e.g., based on another application already opened and running on the user's computer device (e.g., a device “context”) the user typically works with), and a current application being utilized by the user; program instructions to analyze the analysis of the saved content and the analysis of the context of actions being performed by the user to ([0023] the system derives the intent of the content (e.g., text) and paired with the application utility, derive how it might be intended to be used (i.e., understand what the intention of the copy/paste event is for so it could be cognitively assisted for programming).
Hansen further discloses determine whether the saved content is a password ([0036] Any indication (and/or a collection of indications) can be used to support a determination that the objects (e.g., and the information thereof) is to be protected. For example, the sensitive input field 488 can be associated with metadata that identifies the data (to be inserted) of the sensitive input field 488 as being credit card data (and/or password information).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 8.

Regarding claim 17, 
Hansen in view of Hewitt discloses: The computer system of claim 16, 
Hansen further discloses: wherein the type of content is selected from the group consisting of an existing word, more than one existing words, a part of a sentence, an entire sentence, a website uniform locator, a picture, and a random string of characters of varying length that meet standard password requirements ([0042-0043] the syntax (including the context) of the data being copied).

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. 20140304839), in view of Hewitt (U.S. 20190129939), and in further view of Lonas (U.S. 20180077146).

Regarding claim 4, 
Hansen in view of Hewitt discloses: The method of claim 1, further comprising: 
Hansen further discloses: receiving, by one or more computer processors, for a clipboard deletion program; and responsive to, analyzing, by one or more computer processors, one or more interactions between the user and the computing device ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted).
Hansen does not disclose: an acknowledgement from the user of an opt-in
However in the same field of endeavor Lonas discloses:  an acknowledgement from the user of an opt-in ([0003] an opt-in certificate system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lonas in the determining of sensitive information of Hansen in view of Hewitt by having users opt-in to the clipboard program. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to store a copy of a digital certificate which can used for future authentication purposes (0017).

Regarding claim 11, 
Hansen in view of Hewitt discloses: further comprising program instructions stored on the one or more computer readable storage media, to:
Hansen further discloses: for a clipboard deletion program; and responsive to, analyzing, by one or more computer processors, one or more interactions between the user and the computing device ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted).
Hansen does not disclose: receive an acknowledgement from the user of an opt-in
However in the same field of endeavor Lonas discloses: receive an acknowledgement from the user of an opt-in ([0003] an opt-in certificate system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lonas in the determining of sensitive information of Hansen in view of Hewitt by having users opt-in to the clipboard program. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to store a copy of a digital certificate which can used for future authentication purposes (0017).

Regarding claim 18, 
Hansen in view of Hewitt discloses: The computer system of claim 15, further comprising program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to:
Hansen further discloses: for a clipboard deletion program; and responsive to, analyzing, by one or more computer processors, one or more interactions between the user and the computing device ([0042-0043] the syntax (including the context) of the data being copied (as well as any associated metadata for the object captured in the clipboard 474, for example) is evaluated to determine the type of data in entry 476 that is to be pasted).
Hansen does not disclose: receive an acknowledgement from the user of an opt-in
However in the same field of endeavor Lonas discloses: receive an acknowledgement from the user of an opt-in ([0003] an opt-in certificate system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lonas in the determining of sensitive information of Hansen in view of Hewitt by having users opt-in to the clipboard program. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to store a copy of a digital certificate which can used for future authentication purposes (0017).

Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. 20140304839), in view of Hewitt (U.S. 20190129939) and in further view of Lonas (U.S. 20180077146) and in further view of Altman (U.S. 10924514).

Regarding claim 5, 
Hansen in view of Hewitt in view of Loans discloses: The method of claim 4, wherein the step of analyzing, by one or more computer processors, one or more interactions between the user and the computing device, comprises: determining, by one or more computer processors,
Altman further discloses: actions being performed by the user utilizing the computing device; interactions of the user utilizing the computing device;  a day or multiple days associated with the determined actions and interactions; a time or multiple times associated with the determined day or multiple days associated with the determined actions and interactions; patterns of the user which require the user to utilize a password based on the determined actions, interactions, days, and times associated with the determined actions and interactions ([Col 18 line 3-7] a login time, a login location, an internet provider address of the computer, a number of providers being accessed by the software program, an identity of a provider being accessed by the software program, a history of past attempts to attach accounts to provider).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Altman in the security certificate of Hansen in view of Hewitt and Lonas by accounting login history in determining user patterns. This would have been obvious because the person having ordinary skill in the art would have been motivated in order increase security in a computer network (Col 1 line 1-2).

Regarding claim 12, 
Hansen in view of Hewitt in view of Loans discloses: The computer program product of claim 11, wherein the program instructions to analyze one or more interactions between the user and the computing device, comprise: program instructions to determine
Altman further discloses: actions being performed by the user utilizing the computing device; interactions of the user utilizing the computing device; a day or multiple days associated with the determined actions and interactions; a time or multiple times associated with the determined day or multiple days associated with the determined actions and interactions; patterns of the user which require the user to utilize a password based on the determined actions, interactions, days, and times associated with the determined actions and interactions ([Col 18 line 3-7] a login time, a login location, an internet provider address of the computer, a number of providers being accessed by the software program, an identity of a provider being accessed by the software program, a history of past attempts to attach accounts to provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Altman in the security certificate of Hansen in view of Hewitt and Lonas by accounting login history in determining user patterns. This would have been obvious because the person having ordinary skill in the art would have been motivated in order increase security in a computer network (Col 1 line 1-2).

Regarding claim 19, 
Hansen in view of Hewitt in view of Loans discloses: The computer system of claim 18, wherein the program instructions to analyze one or more interactions between the user and the computing device, comprise: program instructions to determine
Altman further discloses: actions being performed by the user utilizing the computing device; interactions of the user utilizing the computing device; a day or multiple days associated with the determined actions and interactions; a time or multiple times associated with the determined day or multiple days associated with the determined actions and interactions; patterns of the user which require the user to utilize a password based on the determined actions, interactions, days, and times associated with the determined actions and interactions ([Col 18 line 3-7] a login time, a login location, an internet provider address of the computer, a number of providers being accessed by the software program, an identity of a provider being accessed by the software program, a history of past attempts to attach accounts to provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Altman in the security certificate of Hansen in view of Hewitt and Lonas by accounting login history in determining user patterns. This would have been obvious because the person having ordinary skill in the art would have been motivated in order increase security in a computer network (Col 1 line 1-2).

Claim 6-7; 13-14; 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. 20140304839), in view of Hewitt (U.S. 20190129939), in further view of Yoshida (U.S. 20050005131).

Regarding claim 6, 
Hansen in view of Hewitt discloses: The method of claim 1, 
Hansen further discloses: wherein the at least one delete action of a group of delete actions is selected from the group consisting of deleting the content, pastes of the content by the user, deleting the content after a time period has passed ([0047] Likewise, a timer can be used such that after expiry of the timer, the paste operation (including the first time the data is to be pasted) can be blocked), deleting the content after said content is successfully used, prompting the user to delete the content, and deleting the content after recognizing that the content is not associated with an application ([0046] query (through an alert window, for example) the user as to whether a subsequent paste operation of data that is associated with an indication of being sensitive data should be permitted to be used for subsequent paste operations).
Hansen does not disclose: deleting the content after "n"
However in the same field of endeavor Yoshida discloses: deleting the content after "n" ([0016] When the number of… exceeds an upper limit (a predetermined value), all data in the flash memory or the non-volatile memory is automatically erased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Yoshida in the deletions of Hansen in view of Hewitt by deleting after a number of uses. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to not leave the user data in the memory (0016).

Regarding claim 7,
Hansen in view of Hewitt discloses: The method of claim 6, 
Hassen further discloses The time period ([0047] Likewise, a timer can be used such that after expiry of the timer, the paste operation (including the first time the data is to be pasted) can be blocked).
Hansen does not disclose: wherein: "n" is determined by one of the user or a program; and P201910102US01Page 21 of 27is determined by one of the user or the program
However in the same field of endeavor Yoshida discloses: wherein: "n" is determined by one of the user or a program; and P201910102US01Page 21 of 27the time period is determined by one of the user or the program ([0016] When the number of… exceeds an upper limit (a predetermined value), all data in the flash memory or the non-volatile memory is automatically erased).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 6. 

Regarding claim 13, 
Hansen in view of Hewitt discloses: The computer program product of claim 8,
Hansen further discloses: wherein the at least one delete action of a group of delete actions is selected from the group consisting of deleting the content, pastes of the content by the user, deleting the content after a time period has passed ([0047] Likewise, a timer can be used such that after expiry of the timer, the paste operation (including the first time the data is to be pasted) can be blocked), deleting the content after said content is successfully used, prompting the user to delete the content, and deleting the content after recognizing that the content is not associated with an application ([0046] query (through an alert window, for example) the user as to whether a subsequent paste operation of data that is associated with an indication of being sensitive data should be permitted to be used for subsequent paste operations).
Hansen does not disclose: deleting the content after "n"
However in the same field of endeavor Yoshida discloses: deleting the content after "n" ([0016] When the number of… exceeds an upper limit (a predetermined value), all data in the flash memory or the non-volatile memory is automatically erased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Yoshida in the deletions of Hansen in view of Hewitt by deleting after a number of uses. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to not leave the user data in the memory (0016).

Regarding claim 14,
Hansen in view of Hewitt discloses: The computer program product of claim 13,
Hassen further discloses The time period ([0047] Likewise, a timer can be used such that after expiry of the timer, the paste operation (including the first time the data is to be pasted) can be blocked).
Hansen does not disclose: wherein: "n" is determined by one of the user or a program; and P201910102US01Page 21 of 27the time period is determined by one of the user or the program
However in the same field of endeavor Yoshida discloses: wherein: "n" is determined by one of the user or a program; and P201910102US01Page 21 of 27is determined by one of the user or the program ([0016] When the number of… exceeds an upper limit (a predetermined value), all data in the flash memory or the non-volatile memory is automatically erased).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a similar motivation to combine as the motivation in claim 13. 

Regarding claim 20, 
Hansen in view of Hewitt discloses: The computer system of claim 15,
Hansen further discloses: wherein the at least one delete action of a group of delete actions is selected from the group consisting of deleting the content, pastes of the content by the user, deleting the content after a time period has passed ([0047] Likewise, a timer can be used such that after expiry of the timer, the paste operation (including the first time the data is to be pasted) can be blocked), deleting the content after said content is successfully used, prompting the user to delete the content, and deleting the content after recognizing that the content is not associated with an application ([0046] query (through an alert window, for example) the user as to whether a subsequent paste operation of data that is associated with an indication of being sensitive data should be permitted to be used for subsequent paste operations).
Hansen does not disclose: deleting the content after "n"
However in the same field of endeavor Yoshida discloses: deleting the content after "n" ([0016] When the number of… exceeds an upper limit (a predetermined value), all data in the flash memory or the non-volatile memory is automatically erased).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Yoshida in the deletions of Hansen in view of Hewitt by deleting after a number of uses. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to not leave the user data in the memory (0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Seigel 7/29/2015 (US 20170031741) teaches machine learning and subspecific timer periods.
Kim 2/25/2014 (US 9235717) teaches secure copy and paste.
Rice 9/13/2017 (US 20190080063) teaches processing secure data.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436